 

EXHIBIT 10.1 SUBSCRIPTION AGREEMENT

 

 

1

--------------------------------------------------------------------------------

 

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made and entered into by and
between BIOHEART, INC., a Florida corporation (the “Company” or “Bioheart”), and
the undersigned Investor (individually, the "Investor” and collectively, the
“Investors”).

WHEREAS, each of the Investors desires to purchase from the Company, upon the
terms and subject to the conditions set forth herein, that number of Units (the
"Units") set forth opposite the Investor’s name on the signature page hereto, at
a purchase price per Unit set forth on the signature page hereto (the “Per Unit
Purchase Price”);

WHEREAS, each Unit consists of ten (10) shares (each such share, a “Share”) of
the Company's common stock, par value $0.001 per share (the "Common Stock") and
one (1) warrant to purchase five (5) shares of the Common Stock (the “Warrant”
and, collectively with the Units and Shares, the “Securities”)

WHEREAS, each Warrant, to be evidenced by the form of Warrant Agreement attached
hereto as Exhibit A (the “Warrant Agreement”), will have an exercise price of
$0.18 and will be exercisable during the period commencing on the date that is
six months and one day following the Closing Date (defined below) and ending on
the three year anniversary of the Closing Date; and

WHEREAS,each of the Investors confirms that the Investor is an “Accredited
Investor” as indicated in Section 4.2(i) hereof, and each of the Investors
hereby executes this Agreement in accordance with and subject to the terms and
conditions set forth herein for the purpose of purchasing the Units;

NOW, THEREFORE, for and in consideration of the premises and mutual covenants,
representations, warranties and agreements set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, do hereby agree
as follows:

Article I

OFFERING MATERIAL

 

The Investors hereby represent and warrant that they are holders of promissory
notes made by the Company, having an aggregate current principal balance of
$1,225,954(the “Promissory Notes”) and, prior to signing this Agreement, has
carefully read and understood the following items (collectively, the “Offering
Materials”):

(a)     This Agreement;

(b)     The Warrant Agreement;

(c)     The Registration Rights Agreement, attached hereto as Exhibit B (the
“Registration Rights Agreement”);

(e)     The Company’s Annual Report on Form 10-K, as amended by Amendment No. 1
on Form 10-K/A for the each of the years ended December 31 2008 and December 31,
2009 (the “Annual Reports”);

(f)     The Company’s Quarterly Reports on Form 10-Q for the quarters ended
March 31, 2010, June 30, 2010 and September 30, 2010 (the “Quarterly Reports”);



2

--------------------------------------------------------------------------------

 

(g)     The Company’s Current Reports on Form 8-K, or Form 8-K/A filed with the
Securities and Exchange Commission after January 1, 2010, and prior to the date
hereof (the “Current Reports”).

Article II

SUBSCRIPTION AND PAYMENT; CERTAIN TERMS AND PROCEDURES

 

Section 2.1     (a)     Each of the Investors hereby subscribes for and agrees
to purchase from the Company, and the Company agrees to sell to the Investors at
the Closing (as defined below), the number of Units set forth opposite each of
the Investors’ names on the signature pages hereto (the “Purchased Units”) at
the Per Unit Purchase Price. The Investors have enclosed herewith or previously
delivered a check or money order payable to the order of the Company, or has
made payment by wire transfer of funds in accordance with instructions from the
Company, or given to the Company written confirmation of the reduction of the
principal amount of the Promissory Note(s) it holds (any of the foreging being
hereinafter referred to as the “Consideration”), in the full amount of the
product of (i) the number of Purchased Units and (ii) the Per Unit Purchase
Price (the “Purchase Price”).

(b)     The Closing of the sale of Units (the “Closing”), shall take place at
the Company’s principal executive offices (unless the parties agree otherwise)
at 5:00 PM., Eastern Standard Time, on November __, 2010 (the “Closing Date”),
or such other time(s) and place(s) as the Company and the Investors shall agree.
All payments received by the Company prior to the Closing shall be held by the
Company for the benefit of the Investor providing such payment pending the
Closing.

(c)     Upon Closing of this Subscription Agreement by the Company and subject
to the Company’s actual receipt of (x) the Consideration, and (y) the
Registration Rights Agreement, executed by the Investor, the Company shall issue
and deliver to the Investor that number of Shares and a Warrant to purchase that
number of Shares determined as provided in the foregoing paragraph (a). In the
event that the Company issues Securities to the Investor but the Investor fails
to deliver payment to the Company (whether due to a check returned for
insufficient funds or otherwise), then, to the extent that such Securities are
not paid for, such Securities (and any certificates therefore) shall for all
purposes be deemed unissued, cancelled and void, and upon the Company’s request
the Investor shall promptly return and deliver to the Company any stock
certificates for such unissued Shares and the original copy of the Warrant
Agreement. The Investor hereby agrees to be bound by this Agreement upon the
Investor's execution and delivery to the Company of this Agreement. The
Investor's subscription for the Securities may be accepted or rejected in whole
or part at the sole discretion of the Company. In the case of the Company’s
rejection of any subscription (or portion thereof), the Investor's subscription
payment, or applicable portion thereof, will be returned by the Company to the
Investor promptly, without interest. If this Subscription Agreement is not
accepted and closed by the Company within three (3) days after the date this
Subscription Agreement is received by the Company, it will be deemed rejected by
the Company and the Investor's payment will be returned by the Company to the
Investor unless the Investor subsequently agrees to reaffirm this Subscription
Agreement to the Company, in which case such three (3) day period will
re-commence at such time.

Article III

REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY

 

Section     3.1     The Company hereby represents and warrants to the Investor
as of the date hereof and as of the Closing (except as set forth herein) as
follows:

(a)                Organization, Good Standing and Qualification. The Company is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Florida and has all

3

--------------------------------------------------------------------------------

 

requisite corporate power and authority to own and operate its properties and
assets and to carry on its business as now conducted and as proposed to be
conducted, as contemplated by the Offering Materials.

 

(b)                Capitalization and Voting Rights. As of the date hereof, the
authorized capital of the Company consisted of (i) 5,000,000 shares of preferred
stock, par value $0.001 (the "Preferred Stock"), none of which are outstanding
and (ii) 75,000,000 shares of Common Stock, of which 29,366,985 shares of Common
Stock were issued and outstanding as of September 30, 2010. As of September 30,
2010, there were outstanding options to purchase 2,299,313 shares of Common
Stock at a weighted average exercise price of $2.84 per share and outstanding
warrants to purchase 9,946,944 shares of Common Stock at a weighted average
exercise price of $2.70 per share.

 

(c)                Authorization. All corporate action on the part of the
Company, its officers, directors and shareholders necessary for the
authorization, execution and delivery of this Agreement and the Registration
Rights Agreement, the performance of all obligations of the Company hereunder
and thereunder, and the authorization, issuance, sale and delivery of the
Securities being sold has been taken or will be taken prior to the acceptance
and Closing of this Agreement, and this Agreement and the Registration Rights
Agreement constitutes the valid and legally binding obligation of the Company,
enforceable in accordance with their respective terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies, and (iii) to the extent any
indemnification provisions or agreements therein may be limited by applicable
United States federal or state securities laws.

 

(d)                Valid Issuance. The Shares when issued and paid for in
compliance with the provisions of this Agreement will be duly authorized and
validly issued, fully paid, non-assessable, and, assuming that the
representations and warranties of the Investor made herein are true, complete
and correct at the time of issuance, issued in compliance with United States
federal securities laws. The shares underlying the Warrant when issued and paid
for in compliance with the provisions of this Agreement and the Warrant
Agreement will be duly authorized and validly issued, fully paid,
non-assessable, and, assuming that the representations and warranties of the
Investor made herein are true, complete and correct at the time of issuance,
issued in compliance with federal securities laws.

 

(e)                Compliance with Charter Documents. Neither the execution and
delivery of, nor the consummation of any transaction or execution of any
instrument contemplated by, this Agreement, nor the issuance of the Securities
has constituted or resulted in, or will constitute or result in, a default under
or breach or violation of any term or provision of the Company’s Articles of
Incorporation, as amended to date, or Bylaws, as amended to date.

 

Article IV

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR

 

As an inducement to the Company to enter into this Agreement, the Investor
hereby represents and warrants to and agrees with the Company as of the date
hereof and as of the Closing (except as set forth herein) as follows:

Section 4.1     Authorization; Validity; No Conflict; Binding Effect. 

(a)     The Investor has the full power and authority to execute and deliver
this Agreement and the Registration Rights Agreement, to perform all of its
obligations hereunder and thereunder, and to purchase, acquire and accept
delivery of the Securities purchased hereunder.



4

--------------------------------------------------------------------------------

 

(b)     The execution and delivery by the Investor of this Agreement and the
Registration Rights Agreement, the performance by the Investor of its
obligations hereunder and thereunder, and the purchase, acquisition and
acceptance of delivery of the Securities by the Investor have been duly and
validly authorized by all requisite corporate or other action on the part of the
Investor.

(c)     Each of this Agreement and the Registration Rights Agreement has been
duly executed and delivered by the Investor and constitutes the legal, valid and
binding obligation of the Investor, enforceable in accordance with its terms
except (i) as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
creditors' rights generally, (ii) as may be limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies, and (iii) to the extent any indemnification provisions or agreements
therein may be limited by applicable United States federal or state securities
laws.

Section 4.2     Investment Representations, Warranties and Covenants.      

(a)     The Investor is familiar with and understands (i) the current and
proposed business of the Company and (ii) that the Company is a development
stage corporation with no profitability to date. The Investor has carefully
considered and has, to the extent the Investor believes such discussion
necessary, discussed with the Investor’s professional legal, tax, accounting and
financial advisers the suitability of an investment in the Securities for the
Investor’s particular tax and financial situation and has determined that the
Shares being subscribed for are a suitable investment for the Investor.

(b)     The Investor acknowledges that (i) the Investor and the Investor’s
attorney, accountant or other advisor(s) have had the right to request copies of
any documents, records and books pertaining to this investment and (ii) such
documents, records, and books which the Investor or such other persons have
requested have been made available for inspection by such persons.

(c)     The Investor has had a reasonable opportunity to ask questions of and
receive answers from a person or persons acting on behalf of the Company
concerning the Securities and all such questions have been answered to the
Investor’s full satisfaction.

(d)     The Investor believes that he, she or it has received all the
information that he, she or it considers necessary or appropriate for making an
investment decision with respect to the Securities, and that such Investor has
had an opportunity to ask questions and receive answers from the Company and its
management regarding, the terms and conditions of this Agreement, and the
business, industry, management, technology, properties, financial condition,
results of operations and prospects of the Company and to obtain additional
information necessary to verify the accuracy of any information furnished to
such Investor or to which such Investor had access. Other than for the
representations and warranties made by the Company in this Agreement, the
Investor is not relying upon any other information, representation or warranty
by the Company or any of its agents, including any brokers and finders, in
determining to invest in the Securities and is relying on the Investor’s own
examination of the Company, including the merits and risks involved, in making
its investment decision.

(e)     The Investor is not subscribing for the Securities as a result of or
subsequent to any advertisement, article, notice, registration statement or
other communication published in any newspaper, magazine or similar media, filed
with the Securities and Exchange Commission or broadcast over television or
radio or presented at any seminar or meeting to which the public was invited.

(f)     The Investor acknowledges that the Investor has such knowledge and
experience in business, financial, investment and banking matters (including,
but not limited to, investments in non-listed, restricted and non-registered
securities of closely held, non-public companies) such that (i) the

5

--------------------------------------------------------------------------------

 

Investor is capable of evaluating the merits, risks and advisability of an
investment in the Securities, and (ii) the Investor recognizes and appreciates
the highly speculative nature of an investment in the Securities.

(g)     The Investor represents and warrants that he or she is a sophisticated
investor, has had prior experience with investments of a similar nature and that
the Investor’s knowledge and experience in business and financial matters are
such that Investor is capable of evaluating the risk of investment in the
Securities and determining the suitability of the Investor’s investment in the
Securities. The Investor represents that the Investor (i) is not
disproportionately invested in illiquid investments and will not become so by
reason of this investment, (ii) has adequate means of providing for the
Investor’s current financial needs and contingencies and as such, does not
require the funds invested in the Securities for the Investor’s normal expenses,
(iii) is able to bear the substantial economic risks of an investment in the
Securities for an indefinite period of time, (iv) has no need for liquidity in
such investment, (v) at the present time, the Investor could afford a complete
loss of such investment in the Securities, and (vi) the Investor's investment in
the Securities represents less than ten percent (10%) of the portion of the
Investor's assets that are available for use in making investments in equity
securities.

(h)     The Investor understands that the Securities are being offered and sold
to it, him or her in reliance upon specific exemptions from the registration
requirements of the Securities Act and applicable state exemption(s) and that
the Company is relying upon the truth and accuracy of, and the Investor's
compliance with, the Investor's representations, warranties, covenants,
agreements, acknowledgments and understandings set forth herein in order to
determine the availability of such exemptions and his, her or its eligibility to
acquire the Securities.

(i)     The Investor is an “Accredited Investor” as defined in Rule 501(d) of
Regulation D, promulgated by the Securities and Exchange Commission (the "SEC")
under the Securities Act, and such qualification is based on the fact that
either (i) if the Investor is an individual, the Investor (a) as of the date of
this Agreement (either individually or jointly with his or her spouse) has a net
worth in excess of $1,000,000 (exclusive of the value of the primary residence);
or (b) the Investor had an individual income in excess of $200,000 (or joint
income in excess of $300,000 with his or her spouse) for each of the two most
recent years and reasonably expects an income in excess of $200,000 (or joint
income in excess of $300,000 with his or her spouse) for the current year; or
(ii) if the Investor is not an individual, the Investor (a) is a corporation,
Massachusetts or similar business trust, or partnership, not formed for the
specific purpose of acquiring the securities offered, with total assets in
excess of $5,000,000, or (b) is an entity in which all of the equity owners are
accredited investors.

(j)     The Investor acknowledges that the Shares herein subscribed for have not
been registered under the Securities Act, or under the securities laws of any
state and, therefore, cannot be sold, transferred or otherwise disposed of
unless they are either registered under the Securities Act and any applicable
state securities laws or unless exemptions from such registration are available,
provided that the Investor delivers to the Company an opinion of counsel
reasonably satisfactory to the Company confirming the availability of such
exemption. The Investor acknowledges that the Warrant herein subscribed for and
the shares underlying the Warrant have not been registered under the Securities
Act, or under the securities laws of any state and, therefore, cannot be sold,
transferred or otherwise disposed of unless (x) they are either registered under
the Securities Act and any applicable state securities laws or unless exemptions
from such registration are available, provided that the Investor delivers to the
Company an opinion of counsel reasonably satisfactory to the Company confirming
the availability of such exemption, and (ii) the transfer is permitted by and
conducted in accordance with the Warrant Agreement. The Investor represents that
the Investor is purchasing Securities for the Investor’s own account, for
investment and neither as a nominee, nor with a view to the resale or
distribution thereof except in compliance with the Securities Act and the
restrictions contained in the immediately preceding

6

--------------------------------------------------------------------------------

 

sentence. The Investor has not offered or sold any portion of the Securities
being acquired nor does the Investor have any present intention, agreement,
understanding or arrangement to subdivide, sell, distribute, assign, transfer or
otherwise dispose of all or any portion of the Securities to any other person
either currently or after the passage of a fixed or determinable period of time
or upon the occurrence or nonoccurrence of any predetermined event or
circumstance in violation of the Securities Act. The Investor further recognizes
that, except to the extent set forth in the Registration Rights Agreement, the
Company is not assuming any obligation to register the Securities or the shares
underlying the Warrant.

(k)     The Investor further covenants that it will not make any sale, transfer
or other disposition of the Securities in violation of the Securities Act, the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), the rules
and regulations of the SEC promulgated thereunder or any applicable state
securities laws.

(l)     The Investor has had the opportunity to review with its own tax advisors
the federal, state and local tax consequences of the purchase of the Securities.
The Investor understands that the Investor (and not the Company) shall be
responsible for his, her or its own tax liability that may arise as a result of
the purchase or sale of the Securities.

(m)     The Investor acknowledges that it has had the opportunity to review the
Offering Materials and the transactions contemplated thereby with its own legal
counsel. The Investor is not relying on the Company or any of the Company’s
agents for legal advice with respect to its investment in the Securities.

(n)     If this Subscription Agreement is executed and delivered on behalf of a
natural person, such person is at least 21 years of age and is purchasing the
Securities solely for such person’s own account and not for the account of any
other person.

(o)     The Investor recognizes that its investment in the Securities involves
substantial risks, including loss of the entire amount of such investment, and
has taken full cognizance of and understands all of the risks related to a
purchase of the Securities, including, without limitation, the risk of losing
the entire investment.

 

(p)     The Investor has carefully reviewed and considered the risk factors
included in the Company’s Annual Reports and Quarterly Reports (collectively,
the “Risk Factors”). THE INVESTOR HEREBY ACKNOWLEDGES AND CONFIRMS THAT THE
INVESTOR HAS CAREFULLY REVIEWED AND CONSIDERED THE RISKS AND UNCERTAINTIES
DESCRIBED IN THE RISK FACTORS BEFORE MAKING AN INVESTMENT DECISION TO PURCHASE
THE SECURITIES.

(q)     The Investor acknowledges and agrees that the Per Unit Purchase Price at
which it is purchasing Units under this Agreement may be higher or lower from
the Per Unit Purchase Price at which other investors acquire COMMON STOCK OR
OTHER SECURITIES OF THE COMPANY, THAT OTHER INVESTORS MAY RECEIVE ADDITIONAL
WARRANTS IN CONNECTION WITH thePURCHASE OF COMMON STOCK OR OTHER SECURITIES OF
THE COMPANY AND THAT THE EXERCISE PRICE UNDER the WARRANTS OTHER INVESTORS
RECEIVE MAY BE LESS THAT THE EXERCISE PRICE UNDER THE WARRANTS ISSUED AS A PART
OF THE UNITS.

7

--------------------------------------------------------------------------------

 

Section 4.1     Legends on Stock Certificates and Warrant.

(d)     The Investor acknowledges and understands that the certificates
representing the Shares to be purchased by such Investor and the shares issuable
upon exercise of the Warrant (the “Warrant Shares”) will bear, by imprint or
endorsement, appropriate legends reflecting the status of the Shares and the
Warrant Shares under the Securities Act and applicable state securities laws.
The Investor understands that the Shares and Warrant Shares shall bear a
restrictive legend in, or substantially in, the form set forth below:

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR UNDER ANY STATE SECURITIES
LAWS AND MAY NOT BE TRANSFERRED, SOLD, CONVEYED, PLEDGED, GIFTED, ASSIGNED,
ENCUMBERED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AVAILABLE EXEMPTIONS
FROM REGISTRATION FROM THE SECURITIES ACT AND THE RULES PROMULGATED THEREUNDER
AND UNDER APPLICABLE STATE SECURITIES LAWS, PROVIDED THAT THE INVESTOR DELIVERS
TO THE COMPANY AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
CONFIRMING THE AVAILABILITY OF SUCH EXEMPTION. INVESTORS SHOULD BE AWARE THAT
THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME.

(b)     The Investor agrees, that so long as the restrictive legends described
herein in this Agreement remain on the certificates representing the Shares and
the Warrant Shares, the Company may maintain appropriate "stop transfer" orders
with respect to the Shares and the Warrant Shares, or any portion thereof, on
its stock books and ledger and with its registrar and transfer agent, if any.

Section 4.2     No Brokers or Finders. No person has or will have, as a result
of this Agreement or the transactions contemplated by this Agreement, any right,
interest or valid claim against or upon the Company for any commission, fee or
other compensation as finder or broker arising out of the transactions
contemplated by this Agreement as a result of any agreement or arrangement made
by or on behalf of the Investor or by any agent or affiliate of the Investor.

Article v

UNDERSTANDINGS AND NOTICE TO THE INVESTOR

 

The Investor understands and acknowledges as follows:

Section 5.1     The Securities have not been registered under the Securities Act
or the securities laws of any state and are intended to be offered and sold in
in reliance on exemption from the registration requirements of the Securities
Act by virtue of Regulation D and/or other exemptions thereunder, which is in
part dependent upon the truth, completeness and accuracy of the statements made
by the undersigned herein.

Section 5.2     There is no public or other market for the Securities and no
such public or other market may ever develop. The Securities purchased by the
Investor will constitute "restricted securities" as defined in Rule 144. There
can be no assurance that the undersigned will be able to sell or dispose of the
Securities. It is understood that in order not to jeopardize the exemption for
the sale of the Securities,

8

--------------------------------------------------------------------------------

 

any transferee may, at a minimum, be required to fulfill the investor
suitability requirements thereunder, in addition to other requirements under the
Shareholders Agreement.

Section 5.3     The Investor hereby acknowledges and agrees that the Investor’s
subscription and agreement to purchase the Securities hereunder is irrevocable
by the Investor, and that, except as required by applicable law (if any) with
respect to investors that are residents of certain states, the Investor is not
entitled to cancel, terminate or revoke this Agreement or any agreements of the
undersigned hereunder and that this Agreement shall survive the death or
disability of the undersigned and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns. The Investor hereby confirms that the
Investor’s state of residence is the state set forth on the Investor’s signature
below. If the Investor is more than one person, the obligations of the Investor
parties hereunder shall be joint and several and the agreements,
representations, warranties, covenants and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and his/her
heirs, executors, administrators, successors, legal representatives and
permitted assigns.

Section 5.4     The Securities are subject to restrictions on transferability
and resale under applicable law and may not be transferred or resold except as
permitted under the Securities Act and applicable state securities laws,
pursuant to registration or exemption therefrom and, with respect to the Warrant
and Warrant Shares, only as permitted under the Warrant Agreement. Investors
should be aware that they may be required to bear the financial risks of this
investment for an indefinite period of time.

Section 5.5     The Investor acknowledges that any information provided to the
Investor and/or the Investor's legal and financial advisors with respect to the
Securities, including the information contained in the Offering Materials and
all additional information furnished by the Company to the Investor and/or his
advisors in connection with the Securities, is confidential and nonpublic and
agrees that all such information shall be kept in confidence by the Investor and
his advisors and neither used by the Investor nor his advisors for the
Investor’s or other person’s personal benefit (other than in connection with
this Subscription Agreement), nor disclosed to any other third party for any
reason; provided, however, that this obligation shall not apply to any such
information that (i) is part of the public knowledge or literature and readily
accessible at the date hereof, or (ii) becomes part of the public knowledge or
literature and readily accessible by publication (except as a result of breach
of this provision).

Section 5.6     The representations, warranties, covenants and agreements of the
Investor contained herein shall be true and correct in all material respects on
and as of the date of the Closing of the sale of Securities to the Investor
hereunder as if made on an as of such date and shall survive the execution and
delivery of this Agreement and the Investor's purchase of the Securities.

Section 5.7     IN MAKING AN INVESTMENT DECISION, THE INVESTOR MUST RELY ON THE
INVESTOR’S OWN EXAMINATION OF THE COMPANY AND THE TERMS OF THE SALE OF THE
SECURITIES, INCLUDING THE MERITS AND RISKS INVOLVED.

Section 5.8     The offering and sale of the Securities are intended to be
exempt from registration under the securities law of certain states in the
United States. Persons subscribing for the Securities must note that there are
restrictions on the transfer of the Securities as stipulated herein. The
Investor hereby acknowledges that he or she has read the following notices and
has taken full cognizance of and understands the notices applicable to such
Investor and the restrictions on the transfer of the Securities.

9

--------------------------------------------------------------------------------

 

RESIDENTS OF ALL U.S. STATES:

THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE
SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS SALE OF SECURITIES. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.

      

THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY
NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM, AND ONLY IF PERMITTED UNDER THE STOCKHOLDER AGREEMENT. INVESTORS
SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

RESIDENTS OF FLORIDA

The SECURITIES offered hereby have not been registered under the Florida
Securities Act. Each offeree who is a Florida resident should be aware that
section 517.061(11)(a)(5) of the Florida Securities and Investor Protection Act
provides, in RELEVANT part, as follows: “when sales are made to five or more
persons in THIS STATE, any sale in THIS STATE made pursuant to THIS SUBSECTION
is voidable by the purchaser in such sale either within 3 days after the first
tender of consideration is made by SUCH purchaser to the issuer, an agent of the
issuer or an escrow agent or within 3 days after the availability of that
privilege is communicated to such purchaser, whichever occurs later.

Article VI

CONDITIONS TO OBLIGATIONS

Section     6.3     Conditions to Obligations of the Company. The obligation of
the Company to sell and issue the Securities to the Investor at the Closing is
subject to, among other things, the fulfillment on or prior to the Closing Date
of the following conditions, any of which may be waived by the Company:

   (a)     each of the representations and warranties of the Investor contained
in this Agreement shall be true and correct in all material respects on and as
of the Closing Date as if made by such Investor on and as of such date, and each
of the covenants and agreements of each Investor contained in this Agreement to
be performed on or before the Closing Date shall have been duly and fully
performed on or before such date, and, if requested by the Company, the Investor
shall have delivered a certificate to the Company as to the truth and accuracy
of the statements in this paragraph;



10

--------------------------------------------------------------------------------

 

   (b)     no order shall have been entered (or be in effect) by a court of
competent jurisdiction which enjoins, prohibits or materially restrains the
transactions contemplated by this Agreement;

   (c)     the Investor shall have delivered to the Company a check or money
order of federal funds wire transfer (as directed and requested by the Company
prior to the Closing Date), in the amount of and in payment in full of the
Purchase Price for the Securities to be purchased by such Investor as provided
hereunder;

   (d)     the Investor shall have executed and delivered to the Company the
Registration Rights Agreement.

Section     6.2     Conditions to Obligations of the Investors. The obligation
of the Investor to purchase the Securities at the Closing is subject to the
fulfillment on or prior to the Closing Date of the following conditions, any of
which may be waived by such Investor:

 

   (a)     each of the representations and warranties of the Company contained
in this Agreement shall be true and correct in all material respects on and as
of the Closing Date as if made by the Company on and as of such date, and each
of the covenants and agreements of the Company contained in this Agreement to be
performed on or before the Closing Date shall have been duly and fully performed
on or before such date; and

 

  (b)     the Company shall have obtained any and all consents (including all
governmental or regulatory consents, approvals or authorizations required in
connection with the valid execution and delivery of this Agreement), permits and
waivers necessary or appropriate for consummation of the transactions
contemplated by this Agreement.

 

Article VII

ADDITIONAL AGREEMENTS AND PROVISIONS

 

Section 7.1     Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto without the prior written consent of the other party.

Section 7.2     Expenses.  Any legal or other fees, costs or expenses incurred
in connection with the consideration, preparation, and/or consummation of this
Agreement and the transactions contemplated hereby and thereby shall be borne
and paid solely by the party incurring such fees, costs and expenses.

Section 7.3     Pronouns and Plurals; "Person". Whenever the context may
require, any pronouns and any variations thereof used herein shall be deemed to
refer to the masculine, feminine, impersonal, singular or plural, as the
identity of the person or persons may require. As used in this Subscription
Agreement, the term "person" shall mean and include an individual, entity,
corporation, trust, partnership, limited liability company or partnership, joint
venture, unincorporated organization, association, governmental authority or any
agency or political subdivision thereof.

Section 7.4     Headings. The article, section, subsection, captions, headings
and other titles preceding the text of each section, subsection or paragraph
hereof are for convenience of reference only and shall not effect the
construction, meaning or interpretation of this Agreement (or of any provision
hereof).



11

--------------------------------------------------------------------------------

 

Section 7.5     Construction.  The parties acknowledge that each party has
reviewed this Agreement and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement (or of any provision hereof).

Section 7.6     Waiver of Compliance; Consents.      Any failure of any party
hereto to comply with any obligation, covenant, agreement or condition herein
may be waived by the other parties hereto solely by a written instrument
executed by such other parties; any such written and signed waiver, and any
failure by any party to insist upon strict compliance with any obligation,
covenant, agreement or condition herein, shall not operate as a waiver of, or
estoppel with respect to, any subsequent or other failure. Whenever this
Agreement requires or permits consent by or on behalf of any party hereto, such
consent shall be given in writing. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall any such waiver constitute a
continuing waiver unless otherwise expressly so provided.

Section 7.7     Amendment and Modification.      Except as set forth elsewhere
in this Agreement, neither this Agreement nor any provision hereof shall be
amended waived, modified, supplemented, changed, discharged, terminated, revoked
or canceled, except by a written instrument mutually agreed upon and executed by
all parties hereto.

Section 7.8     Notices. All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, on the date of transmittal of services via facsimile
or telecopy to the party to whom notice is to be given (if receipt is orally
confirmed by phone and a confirming copy delivered thereafter in accordance with
this Section), or on the fifth day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, or via a nationally recognized overnight courier providing a receipt
for delivery and properly addressed to the applicable address as set forth
below. Any party may change its address for purposes of this paragraph by giving
notice of the new address to each of the other parties in the manner set forth
above.

 

(a)      If to the Company to:

Bioheart, Inc.

13794 NW 4th Street

Suite 212

Sunrise, Florida 33325

 

Attention: Catherine Sulawske-Guck

COO and Corporate Secretary

Fax:     (954) 845-9976

Phone: (954) 835-1500

 

With a copy to:

Gregory Sichenzia

Sichenzia Ross Friedman Ference LLP

61 Broadway

32nd Floor

New York, NY 10006

Fax: ( (212) 930-9725

Phone: (212) 930-9700

 



12

--------------------------------------------------------------------------------

 

(b)     If to the Investor, to the Investor’s address set forth on the signature
page hereto.

 

Section 7.9     Binding Effect. This Agreement and all the terms and provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective heirs, estate, legal representatives, successors and permitted
assigns and are not intended and shall not be construed so as to confer any
rights or benefits upon any other person or party.

Section 7.10     Dealings in Good Faith; Best Efforts. Each party hereto agrees
to act in good faith with respect to the other party or parties hereto in
exercising its rights and discharging its obligations under this Agreement. Each
party further agrees to use its reasonable best efforts to ensure that the
purposes of this Agreement (and the related documents and agreements referred to
herein) are realized and to take such further actions or steps, and execute and
deliver (and, as appropriate, file) such further documents, certificates,
instruments and agreements, as are reasonably necessary to implement the
provisions of this Agreement and to consummate the Closing, upon the terms and
as contemplated by this Agreement.

Section 7.11     Governing Law; Jurisdiction. The validity and effect of this
Agreement, and the rights and obligations of the parties hereto, shall be
enforced, governed by, and construed in all respect in accordance with the
internal laws of the State of Florida (without reference to conflict of laws
provisions). Each Party hereby irrevocably and unconditionally (a) agrees that
any Action or Proceeding, at Law or equity, arising out of or relating to this
Agreement and any other agreements or the transactions contemplated hereby and
thereby shall only be brought in the state or federal courts located in
Miami-Dade County, Florida, (b) expressly submits to the personal jurisdiction
and venue of such courts for the purposes thereof and (c) waives and agrees not
to raise (by way of motion, as a defense or otherwise) any and all
jurisdictional, venue and convenience objections or defenses that such party may
have in such action or proceeding. Each party hereby irrevocably and
unconditionally consents to the service of process of any of the aforementioned
courts. Nothing herein contained shall be deemed to affect the right of any
party to serve process in any manner permitted by law or commence legal
proceedings or otherwise proceed against any other party in any other
jurisdiction to enforce judgments obtained in any action or proceeding brought
pursuant to this Paragraph 7.11.

Section 7.12     Severability. It is the desire and intention of the parties
hereto that, whenever possible, each provision of this Subscription Agreement be
interpreted in such a manner as to be effective and valid under applicable law;
if, however, any provision of this Subscription Agreement is found or held to be
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed to be modified to conform with such statute or
rule of law. Any provision hereof that may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
hereof.

Section 7.13 Entire Agreement. This Subscription Agreement, the Shareholders
Agreement and the Warrant Agreement constitute the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof,
and supersedes all prior discussions, understandings, negotiations, agreements,
representations, warranties, promises, assurances, covenants, arrangements and
communications, both written and oral, express or implied, of any and every
nature between or among the parties hereto.

 

Section 7.14     Counterparts. This Subscription Agreement may be executed
through the use of one or more counterparts, all of which together shall be
considered one and the same agreement, binding on all parties hereto,
notwithstanding that all parties are not signatories to the same counterpart.

 



13

--------------------------------------------------------------------------------

 

Section 7.15     Specific Performance. In addition to any and all other remedies
that may be available at law in the event of any breach of this Agreement, each
party shall be entitled to specific performance of the agreements and
obligations of the other party hereunder and to such other injunctive or other
equitable relief as may be granted by a court of competent jurisdiction.

 

Section 7.16     Waiver of Jury Trial. THE INVESTOR AND THE COMPANY HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS LETTER AGREEMENT. THIS WAIVER IS
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY THE INVESTOR AND THE COMPANY.

 

 

14

--------------------------------------------------------------------------------

 

SUBSCRIPTION AGREEMENT SIGNATURE PAGE

     IN WITNESS WHEREOF, the parties hereto have executed this Subscription
Agreement as of the date this agreement is accepted, if eve, by the Company as
set forth below.

TO BE COMPLETED BY INVESTOR(s)

 

Units subscribed:  ____________ Per Unit Purchase Price:  ____________        
By: _______________________   (Signature)       By: _______________________  
(Signature)           Name:   _____________________ Date:  
___________________________ (Print Name of Individual or Entity)       Title:
_______________________   Address:       ___________________________      
___________________________       ___________________________       Telephone
No.:  ___________________________________     E-mail address: 
___________________________________     Tax ID: _______________________      
COMPANY       BIOHEART, INC           By :  _________________________ Date
Subscription Accepted:  _______________ Name:   Title:      Address:
          Bioheart, Inc   13794 NW 4th Street, Suite 212   Sunrise, Florida
33325  

 

15

--------------------------------------------------------------------------------